Exhibit 10.31
 
SERVICE AGREEMENT
 
Between the undersigned:
 
The company ALTAIRNANO NANOMATERIALS, Inc. a Nevada corporation, with offices at
204 Edison, RENO, NV 89502, USA, hereby represented by Alan Gotcher in his
capacity as CEO;
 
hereinafter referred to as "ALTAIRNANO",
 
And
 
The company MELPAR BVBA incorporated under Belgian law having its registered
office at 3071 ERPS-KWERPS, Kammestraat 7, Belgium, hereby represented by Rik
DOBBELAERE in his capacity of Director;
 
hereinafter referred to as "MELPAR",
 
IT IS SET FORTH :
 
Whereas ALTAIRNANO is engaged in the business of nanotechnology and wants to
develop its business in Europe. MELPAR has experience and expertise in this
area. ALTAIRNANO now desires to retain MELPAR to render the appropriate
services.
 
IT HAS BEEN AGREED AS FOLLOWS:
 
Article 1 - Definitions
 
Unless a different meaning results obviously from the context, the following
terms used in the present Agreement shall be understood to mean:
 
1.1.     
Agreement: this agreement and the appendices considered to be an integral part
of it;

 
1

--------------------------------------------------------------------------------


 
1.2.     
Services: the services of which a description is presented in article 3 of the
present Agreement;

 
Article 2 -  Subject matter
 
Subject to the terms and conditions of this Agreement, MELPAR undertakes to
perform the Services for the benefit of ALTAIRNANO, which accepts.
 
Article 3 -  Services
 
3.1.   
The services of MELPAR shall include:

 
-      
Examine the full potential for ALTAIRNANO business in the region and develop a
Pan-European model to grow the business, primarily through geographic expansion,
strategic partnerships, potential service models, acquisition opportunities;

 
-      
Assisting the CEO and Management Team in its leading and managing of
ALTAIRNANO's activities in Europe toward its primary objectives, especially
growth of sales revenues, operating income, return on assets and customer
satisfaction;

 
-      
Assist the CEO and senior management teams, to develop and enhance corporate
strategy;

 
-      
Assist the CEO to identify, investigate and acquire intellectual property, and
synergistic companies;

 
-      
Develop and drive the implementation of the sales and marketing strategy and
action plans at European level, including market research, industry trends and
the competition, with responsibility for the marketing plan, pricing, new
product launch plans, development of brand communication, customer service, etc.

 
-      
Focus on the customer needs, provide solutions (products, systems and
services...) and develop strong partnerships with key distributors &
manufacturers, solidifying a commercial network where appropriate;

 
2

--------------------------------------------------------------------------------


 
-      
Advise the CEO and Management Team on important regional developments and
develop new marketing and sales concepts or strategies in response to
opportunities;

 
The Services shall be supplied in accordance with the terms and conditions of
this agreement.
 
3.2.      
MELPAR agrees, during the period he provides Services under this Agreement to
ALTAIRNANO, to exercise its activities pursuant to this Agreement in the sole
interest of ALTAIRNANO, and this in view of the development and the stimulation
of the profitability of ALTAIRNANO.

 
3.3.      
The services will be performed during no less than 200 working days per year.


3.4.      
MELPAR undertakes to execute the Services in the approved manner, to safeguard
ALTAIRNANO's interests and to act loyally and in good faith. MELPAR undertakes
to report in writing, on a regular basis, relating to the Services rendered.

 
3.5.      
MELPAR shall, for the supply of the Services provided for in this Agreement,
place Rik DOBBELAERE (hereafter referred to as "In-charge Person") at the
disposal of ALTAIRNANO.

 
MELPAR shall ensure that the person entrusted with the supply of the Services as
well as all other personnel of MELPAR shall be bound by the terms and conditions
of this agreement.
 
During the execution of this Agreement, no change or replacement of the
In-charge Person can take place without common agreement of the Parties,
confirmed in writing by ALTAIRNANO, on the identity of the new In-charge Person,
as well as other potential conditions.
 
Should illness or whatever other circumstance prevent the In-charge Person from
supplying the Services for a temporary period not exceeding three (3) months, he
shall, subject to common agreement between the Parties and written approval by
ALTAIRNANO, be replaced by another person who will be entrusted with the duty to
render the Services.
 
3

--------------------------------------------------------------------------------


 
Should, after a period of three (3) months following the first day of incapacity
of work, no person with a similar education, knowledge and experience be
appointed to replace the In-charge Person or should no such proposal be made by
MELPAR, ALTAIRNANO shall have the right, subject to a duly motivated letter
delivered by recorded mail, to terminate this agreement automatically and
without indemnity.
 
Should the In-charge Person die or be subject to a long (i.e. more than three
months) or definitive incapacity of work, ALTAIRNANO shall have the right,
without prejudice to its right, definitively or not, to agree upon replacement
of the In-charge Person, subject to a duly motivated letter delivered by
recorded mail, to terminate this agreement automatically and without indemnity.
 
Article 4 -  Independence
 
4.1.     
Within the scope of this Agreement MELPAR nor the In-charge person shall be
under the ALTAIRNANO's authority.

 
MELPAR exercises his activities in his own way and according to his own
discretion.
 
4.2.     
All and any documents exchanged, correspondence and negotiations carried on
between ALTAIRNANO and MELPAR shall be considered indispensable instruments
enabling the parties to perform their tasks in accordance with their
engagements. Under no circumstances shall they be construed as evidence for any
authority of ALTAIRNANO over MELPAR.

 
4.3.     
MELPAR shall comply with the legal social, fiscal and commercial obligations
applicable to independent enterprises (contributions in the field of social
security, advance levy on professional income, VAT, Crossroads Bank for
Entreprises, ...).

 
4

--------------------------------------------------------------------------------


 
Article 5 - Duration and termination
 
5.1.     
The present Agreement is concluded for an indefinite duration. Each party can
terminate the agreement observing a notice period of 3 months by means of a
registered letter.

 
However, if ALTAIRNANO terminates the Agreement, a cancellation fee will be due
as follows:
- first 6 months: 3 months
- 6 to 12 months: 6 months
- 12 to 24 months (first renewal or in case of non renewal): 12 months
- more than 24 months: 18 months
 
The cancellation fee is calculated on the total of the annual contract value and
bonus (target if no bonus has been paid out yet)
 
5.2.     
Each party is entitled to terminate the present Agreement by law and with
immediate effect if the other party should seriously infringe its contractual
obligations and fails to correct or to stop this infringement upon receipt of a
written reminder in which the defaulting party is requested to correct or to
stop the infringement within 10 days as from the receipt thereof.

 
5.3.     
Any notice or termination of the present Agreement shall be effected by means of
a registered letter.

 
Article 6 - Consideration and reimbursement of expenses
 
6.1.     
In consideration for the Services, MELPAR shall be paid immediately upon receipt
of the invoice sub. article 7.2. a sum of EUR 22.000,00, VAT excl., on a monthly
basis (the" Monthly Consideration").

 
6.2.     
MELPAR shall issue at the beginning of each month, starting from the first month
after the date of execution of this Agreement, an invoice with regard to the
installments specified in article 7.1. pertaining to such month.

 
6.3.     
MELPAR shall also be entitled to a yearly bonus via Aitairnano Incentive Bonus
Plan of 60 % .

 
5

--------------------------------------------------------------------------------


 
6.4.     
ALTAIRNANO shall reimburse the specific expenses at its expense and incurred by
MELPAR in the performance of the Services upon the production of supporting
written proof.

 
6.5.     
Any amount due and not paid on due date will likewise automatically bear
interest of 10% a year, acquired day by day.

 
Article 7 - Consequences of termination of the present Contract
 
7.1.     
In the event of termination of the present Agreement in accordance with the
above Article 5, MELPAR shall return all and any documents which have been put
at his disposal by ALTAIRNANO or with the latter's approval, to ALTAIRNANO
within .. days as from the termination of the present Agreement at the latest.

 
7.2.     
The termination of the present Agreement for whatever reason shall not prejudice
the rights acquired by each party.

 
Article 8 - Confidentiality.
 
8.1.     
MELPAR recognizes and agrees to sign ALTAIRNANO's Confidential Information, Non
solicitation, Invention and Arbitration Agreement for an Independent Service
Provider (separate document) prior to commencement of any work under this
agreement.

 
8.2.     
However, if the content of the agreement sub. article 9.1. should be contrary to
the stipulations of the undersigned Agreement, the latter shall prevail.

 
Article 9 - Non competition.
 
9.1.     
MELPAR represents, warrants and covenants that (1) MELPAR is not bound by any
non competition, confidentiality or similar covenant designed to protect the
business and property of another person that would prohibit or restrict Service
Company's performance of the Services hereunder, (2) MELPAR has the full and
unrestricted right to disclose any and all information, knowledge or data
disclosed or to be disclosed to ALTAIRNANO in the course of performing the
Services, and (3) ALTAIRNANO shall have the full and unrestricted right and
license to use, disseminate and publish all such information, knowledge and data
as it may see fit, subject only to such prior rights of others as may be
disclosed to ALTAIRNANO at the time the respective information, knowledge or
data is disclosed to ALTAIRNANO.

 
6

--------------------------------------------------------------------------------


 
9.2.      
ALTAIRNANO and MELPAR further agree, and MELPAR covenants as follows:

 

  a)
During the term of this Agreement and for a period of twelve (12) months
following termination or expiration of this Agreement, (the "Restricted
Period"), MELPAR shall not, directly or indirectly, hire or solicit any person
who is or within the preceding twelve (12) months has been an employee of
ALTAIRNANO.
        b)
During the Restricted Period, Service Company shall not, directly or indirectly,
call upon, solicit, divert or attempt to solicit or to divert any of the
customers, suppliers or business contacts of ALTAIRNANO.

 
Article 10 - Miscellaneous Provisions.
 
10.1.    
Any notice required to be given pursuant to this Agreement shall be in writing
and mailed by certified or registered mail, return receipt requested, or
delivered by a national overnight express service such as DI-11_, or by telefax
communication with an acknowledgment by the recipient.

 
10.2.    
Notices shall be delivered to the address or facsimile number set out in the
preamble of this Agreement unless, provided that any party may change the
address or facsimile number to which notice or payment is to be made by written
notice to the other party under any provision of this Section.

 
Article 11 - Divisibility
 
11.1.    
If any part or any clause of the present Agreement is for whatever reason found
to be invalid or unenforceable, the remaining parts or clauses shall not be
affected by this and shall remain valid and enforceable as if the invalid or
unenforceable parts or clauses were not part of the present Agreement.

 
7

--------------------------------------------------------------------------------


 
11.2.    
Any such part or clause shall be replaced by a provision which, inasmuch as this
is legally possible, comes closest to what the parties aimed at in the part or
clause concerned.

 
Article 12 - Non-transferability
 
The present Agreement and the rights and obligations ensuing from it for the
ALTAIRNANO and MELPAR are neither directly nor indirectly transferable without
the other party's written consent.
 
Article 13 - Entire agreement
 
13.1.    
The present Agreement constitute the entire agreement between the parties as
regards the subject matter of the present Contract and replace any previous
negotiations and agreements.

 
13.2.    
Unless if explicitly otherwise provided in the present Agreement the latter can
only be modified or amended by means of a written agreement signed by duly
authorized representatives of both parties.

 
Article 14 - Applicable law and competent court of law
 
14.1.    
The present Agreement shall be governed by and construed according to Belgian
law.

 
14.2.    
The courts of Brussels shall have exclusive jurisdiction over any dispute
ensuing from the present Agreement between the parties.

 
Thus drawn up at ... on January 23, 2008 in 2 copies, of which each party
acknowledges having received one (1) original copy.
 
/s/ Alan Gotcher
For ALTAIRNANO
Alan Gotcher, CEO
 
Feb 11, 2008
/s/ signature
FOR MELPAR

 
8

--------------------------------------------------------------------------------


 

   
BVBA MELPAR
Kammestraat 7
3071 ERPS-KWERPS
 
 
Reno, 23 January 2008

 
 

Dear Mister DOBBELAERE,
 
CONCERNS: SERVICE AGREEMENT
 
I refer to the Service Agreement signed between parties on the 23 of January
2008.
 
I would like to draw your attention to the fact that MELPAR is sole responsible
for the appropriate declaration in his corporate tax return of the gross
indemnity as mentioned in article 7 in the Service Agreement and the
qualification given to the aforesaid gross indemnity as well as for the payment
of the due taxes and assumes full responsibility and it will be liable for any
damage caused by the breach of this obligation. MELPAR will be obliged to
indemnify ALTAIRNANO.
 
ALTAIRNANO may wish to make an employment offer to Rik Dobbelaere at the end of
each 12 month of the Service Agreement with MELPAR. In case such offer is made,
the offer should maintain/improve the financial, social security and legal
interests of Rik Dobbelaere.
 
Moreover, ALTAIRNANO may decide to establish an European headquarter in any
place in Europe, other than Belgium. Whilst it is understood that relocation can
not be imposed, any cost and expense of relocation, if it were to occur, or cost
and expense in case of no relocation, would be compensated.
 
May I ask you to sign this letter for agreed and send us back a copy.
 
Kind regards,
 
/s/ Alan Gotcher
Alan Gotcher, CEO
Altairnano
/s/ signature

 
 
9